Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “comprising polyimide resins” and “the polyimide resin”. There is no antecedent basis for “the polyimide resin”, as it is not clear which of the polyimide resins is being referred to. In the interest of compact prosecution, “the polyimide resin” will be interpreted as “a polyimide resin”.
Claim 1 recites “to one layer of the fluorine polymer layers”, but there is no antecedent basis for this limitation. The claim recites “a fluorine polymer layer, formed on at least one surface of the polyimide base material film”, but this limitation means there is a single fluorine polymer layer which occupies one or more surfaces of the polyimide base material film. It does not imply the existence of multiple fluorine polymer layers. In the interest of compact prosecution, the phrase will be interpreted as “to the fluorine polymer layer”.
Claim 1 recites “the absorption onset wavelength (λ onset) of the ultraviolet-visible spectrum”, but the claim language is technically specifying a wavelength of a spectrum. This phrase is neither grammatically nor scientifically accurate, and instead, the absorption onset wavelength should be of a specific layer (i.e., a spectrum does not have an onset wavelength, although materials themselves do). In the instance Applicant meant to specify a specific material having the claimed onset wavelength, it is not clear which material has the onset wavelength. In the interest of compact prosecution, the claim will be interpreted as specifying the inclusion of a material which has an absorption onset wavelength greater than 360 nm.
Claims 2-5 are rejected as indefinite due to dependence on indefinite claim 1.
Claim 4 recites “the polyamic acid resin”, but there is no antecedent basis for this claim. The claim will be interpreted as reciting “a polyamic acid resin”.
Claim 4 recites “diamine monomers are” and “dianhydride monomers are”. Technically, it is not clear if the diamine monomers and dianhydride monomers are being positively recited, as these statements are grammatically incorrect. It is not clear if Applicant means that diamine monomers and dianhydride monomers are present, or, if Applicant is specifying a hypothetical (i.e., if diamine monomers or dianhydride monomers are present, they are selected from the list). In the interest of compact prosecution, the Examiner will assume the claim specifies the hypothetical existence of diamine monomers and dianhydride monomers.
Claim 5 recites “the fluorine polymer layer is formed on two surfaces of the polyimide composite film”. However, the fluorine polymer layer is a part of the polyimide composite film. It is not clear how the fluorine polymer layer can be a part of a surface of itself. In the interest of compact prosecution, the claim will be interpreted as specifying a fluorine polymer layer formed on two surfaces of the polyimide base material film.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al (CN106159089A) in view of Kasai et al (TW201936377A). Cai is read from an English machine translation which has been placed in the application file. Kasai is read from its English language equivalent US2020/0329558A1.
With regards to claim 1, Kasai discloses a laminate with metal outer layers and polyimide layers for use in a flexible printed wiring board (i.e., a polyimide composite film for use in a flexible metal clade substrate) comprising a heat-resistant resin layer 16 made from polyimide (i.e., a polyimide base material film), fluororesin films 14 which laminated to both sides of the heat-resistant resin layer 16 (i.e., includes a fluorine polymer layer formed on at least one surface of the polyimide base material film, comprising fluorine polymers) (Kasai: abstract; para. [0007], [0049], [0066]-[0068] and [0115]; claim 1). The thickness ratio of the fluororesin layer to the heat resistant layer is from 0.3 to 3.0 (i.e., about 3:1 to 1:3), which overlaps the claimed range of 8:1 to 1:4 (Kai: claim 1). Kasai further discloses an overall thickness of at most 25 microns, which overlaps the claimed range of between 18 and 175 microns (Kai: claim 6). Kasai additionally discloses the inclusion of both fluororesin and other materials, such as, for example, polyamide-imide (i.e., polyimide) in its fluororesin layer, with an amount of fluororesin being at least 80 mass %, and the remainder being the other material (in this case, polyimide), leading to an amount of polyimide of below 20 mass % (i.e., 100% – 80% = 20%) which overlaps the claimed range of 2 wt. % to 20 wt. %. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
Kasai does not appear to disclose a polyimide resin including an aromatic functional group ratio of greater than 35% and an absorption onset wavelength of greater than 360 nm.
Cai is directed to a flexible base plate comprising a release layer including a fluorine-containing implant and polyimides attached to a polyimide layer and a metal support carrier (Cai – Translation: page 3 of translation, “[symbol description]” through to “Detailed description of the invention”; claim 1; Fig. 1). The polyimides of Cai are formed by coating and drying a first polyamic acid solution containing 440 grams of dimethyl acetylamide (DMAc), 52.63 grams of 4,4’-diaminodiphyenyl ether (4,4’-ODA), and 57.4 g of pyromellitic dianhydride (PMDA), which corresponds to 79.9% DMAc (i.e., 440/[440+52.63+57.4] = 0.799 = 79.9%), 9.6% 4,4’-ODA (i.e., 52.63/[440+52.63+57.4] = 0.096 = 9.6%) and 10.5% PMDA (i.e., 100% – 79.9% – 9.6% = 10.5%) (Cai: page 3 of translation, “Embodiment 1”, through to page 4, first two paragraphs, page 4, “Prepared by polyimide layer” and subsequent paragraph). For comparison, the present specification forms its polyimide from a polyamic acid solution containing 20 kg of 4,4’-ODA, 167 kg of DMAc, and 21.8 kg of PMDA, which corresponds to 79.9% DMAc (i.e., 167/[167+20+21.8] = 0.799 =79.9%), 9.6% ODA (i.e., 20/[167+20+21.8] = 0.096 = 9.6% and 10.5% PMDA (i.e., 100% – 79.9% – 9.6% = 10.5%) (Present Specification: para. [0044]-[0045]). The polyimides of Cai and the present specification are therefore at least substantially identical, if not identical in every conceivable regard. Kasai and Cai are analogous art in that they directed to the same field of endeavor of flexible fluorine polymer / polyimide metal clad composites for electronic devices. Cai teaches its material as having improved peelability, and Kasai teaches an embodiment where the fluororesin layer will be required to be able be peeled off of a polyimide film (Kasai: para. [0125]-[0127]; Cai: abstract). A person of ordinary skill in the art would have found it obvious to have selected the polyimide of Cai for the polyimide of Kasai, or to have otherwise incorporated the polyimide of Cai into the fluororesin of Kasai, in order to enable peelability as required by Kasai (Cai: abstract). As the polyimide of Cai is substantially identical to that of the claimed invention, it is expected to possess the claimed aromatic functional group ratio of greater than 35% and the claimed absorption onset wavelength of greater than 360 nm. A material’s properties and its composition are inseparable. See MPEP 2112.
With regards to claim 2, the laminate of Kasai and Cai is substantially identical to that of the claimed invention, and therefore it is expected to possess the claimed thermal coefficient expansion of less than 20 ppm per degree Celsius. A material’s properties and its composition are inseparable. See MPEP 2112. Alternatively, a person of ordinary skill in the art would have found it obvious to have selected a coefficient of linear expansion (i.e., coefficient of thermal expansion of at most 100 ppm per degree Celsius, in order to suppress dimensional change and wrinkles during any heating/cooling cycles which the laminate may be subjected to (Kasi: para. [0129]).
With regards to claim 3, the laminate of Kasai and Cai is substantially identical to that of the claimed invention, and therefore it is expected to possess the claimed ratio of ATR-FTIR absorption in the fluorine polymer layer of between 0.01 and 0.08. A material’s properties and its composition are inseparable. See MPEP 2112.
With regards to claim 4, the polyamic acid composition of Kasai and Cai contains 4,4’-ODA AND PMDA (see above discussion).
With regards to claim 5, the fluorine polymer layer is formed on two opposing surfaces of the polyimide base layer (see above discussion).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783